CoNNOR, J.
The failure of the plaintiff to give notice in writing to the defendant of her claim for damages within 90 days after the first substantial injury to her land, which was a prerequisite to, the maintenance of this action, under the provisions of defendant’s charter, precludes her recovery in this action. Dayton v. Asheville, 185 N. C., 12, 115 S. E., 827; Biggs v. Asheville, 198 N. C., 271, 151 S. E., 199.
In view of the answers to the third and the fourth issues submitted to the jury, there is error in the judgment that plaintiff recover of the defendant her damages as assessed by the jury in the answer to the fifth issue. The action is remanded to the Superior Court of Buncombe County that judgment may be entered there in accordance with this opinion.
Error.